Order entered October 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01670-CR
                                      No. 05-12-01672-CR
                                      No. 05-13-00101-CR

                            QUIDALE D. DICKERSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
               Trial Court Cause Nos. F11-59093-L, F11-59094-L, F10-61899-L

                                            ORDER
       The Court REINSTATES the appeals.

       On August 21, 2013, we ordered the trial court to conduct to make findings regarding

why appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel J. Daniel

Oliphant; (3) Mr. Oliphant’s explanation for the delay in filing appellant’s brief is his workload;

and (4) Mr. Oliphant requested forty-five days from the September 20, 2013 hearing to file

appellant’s brief.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

Because appellant has already been granted one thirty-day extension of time to file his brief and
the brief is now four months overdue, no further extensions will be granted. If appellant’s brief

is not filed within the time specified, we will order J. Daniel Oliphant removed as appellant’s

attorney and will order the trial court to appoint new counsel to represent appellant in these

appeals.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7, and to counsel for all

parties.


                                                     /s/    DAVID EVANS
                                                            JUSTICE